UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4324


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANILO ALDUBLIN-ROBLETO, a/k/a Danilo Albudin, a/k/a Danilo
Anthony, a/k/a Danila A. Robletto,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cr-00347-PJM-1)


Submitted:   December 13, 2010            Decided:   January 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Joanna Silver, Staff
Attorney,   Baltimore,  Maryland,   for   Appellant.     Rod J.
Rosenstein, United States Attorney, George J. Hazel, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Danilo Aldublin-Robleto appeals the fifty-seven-month

sentence imposed after pleading guilty to reentry of an alien

deported after an aggravated felony conviction, in violation of

8 U.S.C. § 1326(a), (b)(2) (2006).                   On appeal, Aldublin-Robleto

contends      that     the    sentence        was     procedurally          unreasonable

because,     essentially,       the       district    court   refused        to    make    an

individual     assessment       of    the     facts.        Finding    no     reversible

error, we affirm.

              In    reviewing    a    sentence,       we    must    ensure        that    the

district      court    did    not     commit      any      “significant       procedural

error,” such as failing to properly calculate the applicable

Guidelines range, failing to consider the 18 U.S.C. § 3553(a)

(2006) factors, or failing to adequately explain the sentence.

Gall v. United States, 552 U.S. 38, 51 (2007).                           The district

court is not required to “robotically tick through § 3553(a)’s

every subsection.”           United States v. Johnson, 445 F.3d 339, 345

(4th Cir. 2006).        However, the district court “must place on the

record an ‘individualized assessment’ based on the particular

facts of the case before it.                     This individualized assessment

need   not     be    elaborate       or    lengthy,     but    it    must     provide      a

rationale tailored to the particular case at hand and adequate

to   permit    ‘meaningful       appellate        review.’”         United    States       v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (quoting Gall, 552

                                             2
U.S.   at   50)      (internal    footnote    omitted).           Upon    review,      we

conclude      that     the   district        court     provided          an    adequate

individualized         assessment,     taking        into     account         counsel’s

arguments for a below-Guidelines sentence, and did not abuse its

discretion      in     imposing     Aldublin-Robleto’s            fifty-seven-month

sentence.       See United States v. Lynn, 592 F.3d 572, 576, 578

(4th   Cir.    2010)     (providing    standard      of     review    for      properly

preserved procedural sentencing error); see also Gall, 552 U.S.

at 46.

              Accordingly, we affirm the district court’s judgment.

We   dispense     with   oral     argument    because       the   facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                        3